Citation Nr: 1604348	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-46 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right bundle branch block.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for coronary artery disease with myocardial infarction.

3.  Entitlement to service connection for right bundle branch block.

4.  Entitlement to service connection for coronary artery disease with myocardial infarction.  

5.  Entitlement to service connection for hypertension (claimed as high blood pressure).

6.  Entitlement to service connection for left ventricular hypertrophy.

7.  Entitlement to service connection for an acquired psychiatric disability.

8.  Entitlement to service connection for the cause of the Veteran's death.

9.  Entitlement to accrued benefits.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1967 to June 1968.  He had subsequent active duty service from January 1969 to January 1971, and from January 1973 to March 1982.  The Veteran passed away in August 2010.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
At the time of his death, the Veteran had already perfected appeals of his service-connection claims for hypertension, for left ventricular hypertrophy, and for a psychiatric disability.   He also perfected an appeal for a TDIU, and appeals for his applications to reopen service-connection claims for coronary artery disease with myocardial infarction and for right bundle branch block.  The appellant, who claims as the Veteran's surviving spouse, filed a request to be substituted for the Veteran for these appeals under the provisions of 38 U.S.C.A. § 5121A, and the RO approved her substitution.  Accordingly, the Board will address the merits of these issues on appeal with the appellant as the substituted party.

In a December 2012 decision, the Board in pertinent part denied the applications to reopen service-connection claims for coronary artery disease with myocardial infarction and for right bundle branch block, and denied entitlement to service connection for hypertension and left ventricular hypertrophy.  The appellant appealed these decisions to the Court of the Appeals for Veterans Claims (the Court).  In an April 2014 Memorandum Decision, the Court vacated the Board determinations as to these issues, and remanded them to the Board.

Similarly, in an April 2014 decision, the Board in pertinent part denied entitlement to service connection for an acquired psychiatric disability.  The appellant filed an appeal with the Court, and in a June 2015 Memorandum Decision, the Court set aside the Board determination and remanded the issue.  

Also in April 2014, the Board remanded claims of entitlement to service connection for the cause of the Veteran's death, for accrued benefits, and for TDIU for additional procedural development.  The issues have been returned to the Board.  

As discussed in more detail below, the Board is reopening claims of entitlement to service connection for coronary artery disease with myocardial infarction, and entitlement to service connection for right bundle branch block herein.  The reopened claims, along with the appellant's psychiatric disability, hypertension, left ventricular hypertrophy, cause of death, accrued benefits, and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied the Veteran's service-connection claims for right bundle branch block and for coronary artery disease with myocardial infarction in a January 2006 rating decision; the Veteran did not appeal these decisions, nor did he submit new and material evidence within one year. 
 
2.  The evidence received since the January 2006 rating decision relates to unestablished facts necessary to substantiate his service-connection claims for right bundle branch block and for coronary artery disease with myocardial infarction.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying the Veteran's service-connection claims for right bundle branch block and for coronary artery disease with myocardial infarction, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).
 
2.  As new and material evidence has been received, the service-connection claims for right bundle branch block and for coronary artery disease with myocardial infarction are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the applications to reopen the service-connection claims for right bundle branch block and for coronary artery disease with myocardial infarction, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of both appeals have been accomplished.

Analysis

The RO first denied the Veteran's service-connection claims for right bundle branch block and for coronary artery disease with myocardial infarction in a January 2006 rating decision.  With respect to both claims, the RO determined in pertinent part that a nexus could not be established between a current disability and the Veteran's periods of service.  The RO notified the Veteran of the rating decision and of his appellate rights in a January 2006 letter.  The Veteran did not appeal that decision, nor did he submit additional evidence within one year.  That decision thus became final as to both issues.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 
The Veteran filed an application to reopen both service-connection claims in May 2008.  The RO denied this application in the above-referenced December 2008 rating decision. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly submitted evidence includes a June 25, 2010 letter from the Veteran's attending physician, Dr. D.W., who indicated that the Veteran's co-morbid conditions, to include coronary artery disease status post myocardial infarction and right bundle branch block, were more likely than not "in-part . . . service related."  This additional evidence relates to a potential relationship between the Veteran's cardiovascular disabilities and his service, which is an unestablished fact necessary to substantiate both service-connection claims.  The evidence is new, material and serves to reopen the claims.  To this extent only, the appeals are granted.


ORDER

The application to reopen a claim for service connection for right bundle branch block is granted.

The application to reopen a claim for service connection for coronary artery disease with myocardial infarction is granted.


REMAND

Cardiovascular Disabilities

In an April 2014 Memorandum Decision, the Court found clear and erroneous the Board's determination that a November 2008 VA medical opinion pertaining to the etiology of the Veteran's hypertension and left ventricular hypertrophy was adequate, and remanded the claims of service-connection for such disabilities to the Board so that it may obtain a new VA medical opinion or otherwise adjudicate the claims consistent with its decision.  As the evidence continues to lack sufficient competent medical evidence to decide both claims, an additional medical opinion is necessary addressing the etiology of both disabilities.  

With respect to the reopened service-connection claims for right bundle branch block and coronary artery disease with myocardial infarction, a remand for additional medical opinions is also necessary, as the Court similarly found that the Board clearly erred in finding that the adverse VA nexus opinions of April and December of 2005 concluded that the Veteran's right bundle branch block and coronary artery disease were not related to service.  Rather, the Court pointed out that those opinions only addressed a possible connection to the Veteran's participation in drug tests in service, not a possible connection to his heart issues and symptoms in service.  On remand, additional clarifying medical opinions should be obtained.

Psychiatric Disabilities

In a June 2015 Memorandum Decision, the Court set aside and remanded the Board's April 2014 decision to deny entitlement to service connection for an acquired psychiatric disability.  The Court determined that the Board did not adequately address the reliability of the Veteran's prior statements to a VA examiner, to include the Veteran's assertion that he was discharged from active service in 1982 due to a personality disorder.  Indeed, this assertion served in large part as the basis for a January 2013 VA medical opinion and a January 2014 addendum, both of which were against a finding that the Veteran's disabilities were related to service.  Recognizing the Board's obligation to make findings of fact in this case, and given the fact that (1) the Veteran's service records do not specifically indicate that he was discharged in 1982 due to a personality disorder, and (2) the Veteran was identified as a poor historian by several treating physicians, the Board believes a remand is necessary to obtain additional service personnel records, and to obtain another medical opinion addressing the nature and etiology of the Veteran's psychiatric disabilities, to include whether or not the Veteran had a personality disorder at the time of his death.  

Cause of Death, Accrued Benefits, TDIU

In an April 2014 decision, the Board remanded the appellant's claims of (1) entitlement to service connection for the cause of the Veteran's death; (2) entitlement to accrued benefits, and (3) entitlement to a TDIU.  In pertinent part, the Board instructed the AOJ to issue the appellant a Statement of the Case addressing the issue of entitlement to accrued benefits, per the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999).  Both the appellant's cause of death claim, and her claim for TDIU (as a substituted appellant) were remanded by the Board as well, based on findings that the outcomes of such claims were inextricably intertwined with the outcome of the appellant's accrued benefits claim.  

Upon review of the record, it does not appear that the AOJ has taken any action on these remanded issues.  As the Veterans Appeals Control and Locator System (VACOLS) does not show any items pending action in "Remand" status, the Board will again remand these issues for issuance of an SOC and readjudication at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request and obtain the Veteran's "long form" DD-214, identifying the reasons for his separation from active service in March 1982, as well as any other service personnel records that have not been associated with the file.  

2.  Obtain a VA medical opinion from a physician with appropriate expertise addressing the nature and etiology of the Veteran's cardiovascular disabilities, which included right bundle branch block, coronary artery disease with myocardial infarction, hypertension, and left ventricular hypertrophy.  
The reviewing physician should be asked to provide responses to each of the following:

a.) For each disability, is it at least as likely as not (50 percent or greater probability) that such disability was related to in-service drug testing (lidocaine and Ritalin) performed on the Veteran in 1973?  

b.) Notwithstanding the above, for each disability, is it at least as likely as not that such was otherwise related to the Veteran's periods of active service, to include complaints of chest pain and heart problems during active service.  See an October 30, 1979 Physical Profile Record, noting complaints of "chest pain"; a November 1, 1979 complaint of a history of "heart trouble"; a January 27, 1981 radiology report noting an "old history of R. BBlock"; a September 25, 1981 Physical Profile Record noting "chest pain syndrome"; and a February 2, 1982 Report of Medical History noting "pain or pressure in the chest," and " heart trouble."

c.) With respect to the right bundle branch block in particular, please explain what a right bundle branch block is, and indicate whether there was actual evidence of a right bundle branch block during the Veteran's period of active service.  If there was evidence of a right bundle branch block during service, was there any indication that it produced disability?  If so, in addition to answering the two questions above, is it at least as likely as not that there is a relationship between the Veteran's coronary artery disease, hypertension and/or left ventricular hypertrophy to the right bundle block and any resulting disability?

d.) With respect to left ventricular hypertrophy, please also explain the most likely cause of such disability.  If left ventricular hypertrophy is at least as likely as not caused or aggravated beyond its natural progression by any or all of the other claimed cardiovascular disabilities, to include hypertension or coronary artery disease, this should be made clear with supportive rationale.  Similarly, with respect to hypertension and coronary artery disease, if such disabilities were at least as likely as not caused or aggravated by any or all of the other claimed cardiovascular disabilities, this also should be made clear. 

e.) If the Veteran's post-service complaints of chest pain were due to a non-cardiovascular disability, please indicate as much, and provide an opinion as to whether it is at least as likely as not that such disability was related to the Veteran's in-service complaints of chest pain and/or to in-service drug testing.

In providing responses to the above, the reviewing physician is asked to comment on the prior medical conclusions of the December 2005 and November 2008 VA examiners respectively, and the August 2007 and December 2010 opinions of Dr. D.W.

3.  Obtain a VA medical opinion from a physician with appropriate expertise, other than the examiner who provided the January 2013 and January 2014 medical opinions, addressing the nature and etiology of the Veteran's psychiatric disabilities.

The reviewing physician should be asked to provide responses to each of the following questions:

a.) Based on review of the Veteran's in-service and post-service treatment records, did the Veteran have a personality disorder at the time of his death?  If so, please explain to what extent, if at all, the presence of a personality disorder at death informs the question of whether the Veteran had a personality disorder at the time of his separation from active service in March 1982.  

b.) For each identified psychiatric disability other than personality disorder, is it is at least as likely as not (50 percent greater probability) that the disability is related to in-service drug testing (lidocaine and Ritalin) performed on the Veteran in 1973?

c.) Notwithstanding the above, for each psychiatric disability, is it at least as likely as not that such was otherwise related to the Veteran's periods of active service, to include treatment for depression and anxiety reaction.  See a January 11, 1982 Electrocardiographic Record noting impression of "anxiety reaction"; and a February 2, 1982 Report of Medical History noting that the Veteran was seen for depression at Madigan Army Medical Center.

If the Veteran had a personality disorder during service, please indicate whether it is at least as likely as not that any current psychiatric disability is related to an in-service superimposed disease or injury.  

In providing responses to the above, the reviewing physician is asked to comment on the fact that the Veteran was seen for depression at Madigan Army Medical Center (records unavailable), as well as prior medical conclusions of the January 2013 VA examiner, as clarified in a January 2014 addendum report.  In addition, if learning in 2007 about the testing he underwent in service at least as likely as not caused or aggravated his psychiatric disability, this should be made clear. 

4.  Issue an SOC addressing the appellant's claim for accrued benefits.  The appellant should be informed of the actions necessary to perfect an appeal on this issue. Thereafter, return this issue to the Board only if an adequate and timely substantive appeal is filed.

5.  Undertake any appropriate development and readjudicate all of the issues on appeal, to include entitlement to service connection for the cause of death, and entitlement to a TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her attorney should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


